

EXHIBIT 10.5


[NCR LOGO]


March 11, 2015


Personal & Confidential


Mr. William R. Nuti
Chairman of the Board,
Chief Executive Officer and President
NCR Corporation


Dear Bill,


In recognition and consideration of your leadership transforming NCR Corporation
(the “Company”) into a software and solutions leader of consumer transaction
technologies, the Compensation & Human Resource Committee of the Company (the
“Committee”) agrees to provide you the following group health plan coverage
effective upon your separation from service with the Company at any time, and
for any reason effective upon your acceptance of terms and conditions outlined
in this letter agreement.


NCR Retiree Health Plan Coverage (Pre-age 65)
Through the date of your 65th birthday, the Company will offer group health plan
coverage (including medical, prescription drug, dental and vision coverage)
under the NCR Health Care Plan for Active Employees (or successor plan or
program; hereinafter the “Active Medical Plan”) to you, your spouse and any
eligible dependents on the same basis and under the same terms, including cost,
as such coverage is provided to active Company employees and their spouses and
eligible dependents from time to time.


In order to maintain such coverage, you will be required to pay the same
premiums at the same rates as an active Company employee who has elected the
same coverage that you elect under the Active Medical Plan. The difference
between the value of such coverage for any calendar year (based on the COBRA
rate, less the 2% COBRA administrative charge) and the amount of premiums you
pay for such coverage for such year will be reported to you as ordinary income
for tax purposes. You will be responsible for all applicable deductibles,
co-pays and other out-of-pocket costs payable by active Company employees who
elect the same coverage you elect under the Active Medical Plan as well as the
tax cost associated with the imputed income reported to you annually related to
this benefit.


NCR Retiree Reimbursement Account (Post-age 65)
Following your 65th birthday, the Company will offer participation in the NCR
Corporation Retirement Reimbursement Account portion of the NCR Health Care Plan
for Retired Employees (or successor plan or program; hereinafter the “RRA”) to
you and your spouse, on the same basis and under the same terms, as such
participation is provided to eligible Company retirees and their spouses from
time to time. The total Company contribution to the RRA on behalf of you and
your spouse for any calendar year will be reported to you as ordinary income for
tax purposes.


Coordination of Benefits
In the event that another agreement between you and the Company or any Company
benefit plan or program (such as the NCR Change of Control Severance Plan)
provides you and your spouse and eligible dependents with greater benefits than
those provided in this letter (as determined by you in your sole discretion),
then



--------------------------------------------------------------------------------

Mr. William R. Nuti
March 11, 2015
Page 2





the Company shall provide such greater benefits to you and your spouse and
eligible dependents for as long as they remain greater, and immediately
thereafter the Company shall again provide you and your spouse and eligible
dependents with the benefits described in this letter.


Retiree Medical Benefits Exclusive for NCR Corporation
In the event you become eligible after the date of this letter for coverage
under the group health plan of another employer that provides comprehensive
medical, prescription drug, dental and vision coverage as a result of your
employment with such employer (whether or not you actually elect such coverage),
you will no longer be eligible to participate in any of the health plans or
related accounts described in this letter (unless you are eligible for such
participation, independent of this letter, under the terms of another Company
agreement or benefit plan or program), and this letter agreement automatically
shall terminate and be of no further effect.


Retiree Medical Benefits Binding upon NCR Corporation, Successors or Assignees
This letter agreement shall be binding upon the Company and any successors and
assigns of the Company, including any corporation with which, or into which, the
Company may be merged or which may succeed to all or substantially all of the
Company’s assets or business at any time. In the event that the Company sells or
transfers all or substantially all of the assets of the Company, or in the event
of any merger or consolidation of the Company, the Company shall cause such
assignee, transferee, or successor to assume the liabilities, obligations and
duties of the Company pursuant to this letter agreement. Neither the Company nor
any successor, assignee or transferee of the Company referred to in this
paragraph shall have the right to amend or terminate this letter agreement
without your advance written consent.


Bill, once again, on behalf of NCR Corporation and the NCR Board of Directors,
we thank you again for your many years of outstanding leadership and exceptional
service to the Company.


Sincerely,


/s/ Linda Fayne Levinson


Linda Fayne Levinson
Chair, NCR Corporation
Compensation and Human
Resource Committee


Copy to:
Andrea L. Ledford, SVP Corporate Services & Chief Human Resources Officer

Ed Gallagher, Interim General Counsel & Secretary






ACKNOWLEDGED AND AGREED:


/s/ William R. Nuti                3/11/15            
William R. Nuti                    Date

